DETAILED ACTION
This office action is responsive to the amendment filed August 8, 2022. Claims 21, 24, and 29 were amended; and claims 25, 27 and 28 were canceled. Claims 21-24, 26, and 29-34 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding objection to claim 29 was overcome by the amendment of August 8, 2022. 
Applicant's arguments filed August 8, 2022, as relate to the rejection of claims 21-34 under 35 USC 102(a)(1) in view of Sadtler (US 1,199,823), even in combination with the amendments, have been fully considered but they are not persuasive. 
At p. 5 of the remarks, discussion of the “switching without removing” limitation is presented. Clarification as to what was meant by the term is offered. The argument states that “no such structural arrangement nor relationship to a work piece is contemplated by the structure disclosed within the four corners of Stadtler”. Examiner appreciates the clarification. 
Examiner agrees that Sadtler is silent as to use in an ankle of a patient, but disagrees that Sadtler is incapable of use in the claimed manner. The limitation, as presently presented, is understood to be an intended use of the claimed device. 
Sadtler’s device is not presented such that a particular size or intended use of the device is provided. Examiner is of the position that: 
Sadtler’s device can be provided in various sizes without departing from the disclosure thereof; 
Ankle joints are known to exist in various sizes and have differing anatomies; and 
ankles can be prepared (or damaged, or distracted, etc.) to vary the size of spacings within the ankle.
In light of these considerations, examiner is of the position that there are some versions of Sadtler in combination with some structure of an ankle (normal or modified) which are entirely capable of permitting the claimed insertion of the Sadtler tool into the ankle joint, provision of the claimed free-floating relationship, and use of the tool to permit the various claimed tools be attached on a stem of the tool without removal of the instrument from the ankle. 
The rejection of record is maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24, 26 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadtler (US 1,199,823).
Regarding claim 21, Sadtler teaches an instrument as at figs. 1 and 2. The
instrument includes: 
a housing 7 defining a first opening 2 and a second opening 19, and sized and configured to be capable of being received within an ankle joint so that the housing is positioned in free-floating relation to the interior of the ankle joint: 
Examiner notes the figures in Sadtler are not to scale and the size of the device is not indicated; a particular intended use of the Sadtler device is not indicated; additionally, examiner notes the existence of many different joints of different sizes in different species – there is no reason to contend that the indicated device is not capable of being inserted into some joint; examiner also notes that ankles can be prepared (or damaged, or distracted, etc.) to vary the size of spacings within the ankle. 
a handle 8 configured to be capable of being positioned such that a gripping portion 11 is placed in adjacent relation to an anterior incision communicating with the interior of the ankle joint so as to rotate about a first axis (up and down in fig. 1 and 2; aligned with 8) wherein the first opening 2 is sized and configured to receive the handle 8 therein when the housing 7 is in free floating relation to the interior of the ankle joint; 
a translation gear 15 configured to be coupled to the handle (couples to gear 12) and located within the housing 7, the translation gear 15 configured to translate rotation of the handle 8 about the first axis to rotation about a second axis (axis of 16); and 
a stem 16 coupled to the translation gear 15 so as to extend longitudinally from the translation gear 15 and through the second opening 19 of the housing so as to be capable of being in free-floating relation to the interior of the ankle joint thereby allowing the stem 16 to receive sequentially at least one of a drill or a reamer or a stem remover within the ankle joint (p. 2, lines 32-38, p. 3, lines 12-15; the modular head is the nut, drill, screw driver, or the like which will be attached thereto; a screwdriver can be considered a “stem remover”), and wherein the stem is rotated about the second axis (left and right in fig. 2; aligned with 16) by the translation gear 15. Examiner considers a drill and reamer to be essentially the same structure without additional structure being claimed or persuasively identified by applicant. 
Examiner wishes to make the point that, as presently presented, the claim only requires one of the attachments to the stem to be utilized (“sequentially at least one of…” at line 15) for the limitation to be met.
Regarding claim 22, the handle includes a handle gear 12 capable of coupling to the translation gear 15. 
Regarding claim 23, the translation gear 15 is a bevel gear (p. 2, lines 70-85). 
Regarding claim 24, examiner takes the position that any two components are capable of being released from one another upon appropriate application of force. The portion 22 is considered an extender, attached to the stem 16. The extender 22 is configured to receive a nut, drill, screwdriver, or the like (p. 2, lines 32-38, p. 3, lines 12-15).
Regarding claim 26, the first axis (up/down in fig. 2) is perpendicular to the second axis (left/right in fig. 2). 
Regarding claim 29, Sadtler teaches a surgical system as at figs. 1 and 2. The system includes:
an instrument comprising 
a housing 7 defining a vertical opening 2 and a lateral opening 19, and sized and capable of being received within an ankle joint so that he housing is positioned in free-floating relation to the interior of the ankle joint
Examiner notes the figures in Sadtler are not to scale and the size of the device is not indicated; a particular intended use of the Sadtler device is not indicated; additionally, examiner notes the existence of many different joints of different sizes in different species – there is no reason to contend that the indicated device is not capable of being inserted into some joint; examiner also notes that ankles can be prepared (or damaged, or distracted, etc.) to vary the size of spacings within the ankle. 4DM2 10124022 1Docket No.: E3383-01845Preliminary Amendment
a handle 8 configured to position a gripping portion 11 in adjacent relation to an anterior incision communicating with the interior of the ankle joint so as to rotate about a first axis (up/down in fig. 2, along 8) wherein the vertical opening 2 is sized and configured to receive the handle 8 therein when the housing is in free floating relation to the interior of the ankle joint; 
a translation gear 15 configured to be coupled to the handle 8 (at handle gear 12) and located within the housing 7, the translation gear 15 configured to translate rotation of the handle 8 about the first axis to rotation about a second axis (axis of 16, left/right in fig. 2); 
a stem 16 coupled to the translation gear 15 so as to extend longitudinally from the translation gear 15 and through the lateral opening 19 of the housing so as to be in free-floating relation to the interior of the ankle joint thereby allowing the stem 16 to receive sequentially a modular head comprising at least one of a reamer, a drill or a stem remover within the ankle joint (p. 2, lines 32-38, p. 3, lines 12-15; the modular head is the nut, drill, screw driver, or the like which will be attached thereto), and wherein the stem 16 is rotated about the second axis by the translation gear 15; and 
wherein the modular head is releasably coupled to the stem 16 so as to allow the modular head to be switched without removing the geared instrument from within the ankle joint (examiner takes the position that based on size and shape of the device, and size and shape of the joint, there are some situations where this is possible; see discussion in response to arguments section, etc.).
Examiner wishes to make the point that, as presently presented, the claim only requires one of the attachments to the stem to be utilized (“sequentially at least one of…” at line 17) for the limitation to be met.

Regarding claim 30, the handle 8 includes a handle gear 12 capable of coupling to translation gear 15. 
Regarding claim 31, the translation gear is a bevel gear (p. 2, lines 70-85).
Regarding claim 32, examiner takes the position that any two components are capable of being released from one another upon appropriate application of force. The portion 22 is considered an extender, attached to the stem 16. The extender 22 is configured to receive a modular head (nut, drill, screwdriver, or the like). 
Regarding claim 33, the modular head is a reamer or drill (p. 2, lines 32-38, p. 3, lines 12-15 – examiner considers a drill and reamer to be essentially the same structure without additional structure being claimed or persuasively identified by applicant). 
Regarding claim 34, the first axis (up/down in fig. 2) is perpendicular to the second axis (left/right in fig. 2). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799